               Case 7:19-cr-00171-KMK Document 34 Filed 11/25/19 Page 1 of 1




                           MARGARET                     M.            S HALLEY
                                       &   ASSOCIATES, LLC


OF COUNSEL :
JAMES M. BRANDEN
JAM ES SHALLEY

                                                                           November 25, 2019

  VIA ECF & FIRST CLASS MAIL
  The Honorable Kenneth M. Karas
  United States District Judge
  Southern District of New York
  300 Quarropas Street
  White Plains, NY 10601


                                                                Re:        U.S. v. Jadair Newkirk
                                                                           19 Cr. 171 (KMK)

  Dear Judge Karas:

           I am the attorney for the defendant, Jadair Newkirk, in the above-referenced matter. The
  purpose of this letter is to respectfully request a six-week adjournment of the defendant's
  sentencing, which is currently scheduled for December 11, 2019, at 2:00 P.M. Mr. Newkirk was
  recently moved to Orange County Jail and counsel has been unable to visit him to review the initial
  disclosure of the PSR before the due date for the sentencing submission. Additionally, counsel
  has not yet received letters from Mr. Newkirk's family and friends which are to be included in his
  sentencing submission. An adjournment of six weeks will provide counsel sufficient time to meet
  with Mr. Newkirk at the Orange County facility and receive the letters. This is Mr. Newkirk's
  first request for an adjournment of his sentencing. The Government does not object to this request.
  Accordingly, it is respectfully requested tha:t the sentencing be adjourned for six weeks to the week
  of January 20, 2020, or a date that is convenient to the Court. The Court's time and attention to
  this matter is greatly appreciated.


                                                                Respectfully submitted,
                                                                                               cfl-)\~)-
                                                                           Isl                 ~~ti\ "'-- ; s~lJt1,"'l
                                                                                            t,    J l ~' lJP J ~ I O : 90
                                                                Margaret M. Shalley

  cc:     AUSA Samuel Raymond
          viaECF


                 225 BROADWAY      •       SUITE 71 5       •     NEW YORK , NY       •
                         ( 2 1 2) 577 ·2670        •    1   FAX (21 2) 566-B 1 65
                                    MARGARETSHALLEY@A                 •   L.COM
